Case 2:20-cv-10434-GW-JEM Document16 Filed 12/10/20 Page 1lof2 Page ID #:182

 

> POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Ba: number, and address): FOR COURT USE ONL
JENNIFER HOLLIDAY, Attorney at Law. :

-~ Jennifer Holliday, Esq. (SBN 261343)
7190 West Sunset Boulevard, Suite 1430
Los Angeles, California 90046
TELEPHONE NO.: (805) 622-0225 FAX NO. (Optional):
E-MAIL ADDRESS (Optonay: jhollidayesq@protonmail.com
ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF [USDC]
STREET ADDRESS:
MAILING ADDRESS:
CITY AND ZIP CODE:

BRANCHNAME: CENTRAL DISTRICT

 

 

PLAINTIFF/PETITIONER: GENEVIEVE MORTON, an individual CASE NUMBER:

DEFENDANT/RESPONDENT: TWITTER, INC., a Delaware Corporation; et al. 2:20-CV-10434 GW (JEMx)

 

Ref. No. or File No.:

PROOF OF SERVICE OF SUMMONS 1903967CB

 

 

 

 

(Separate proof of service is required for each party served.)

At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of.

a. summons

—_

b. [2%] complaint
c. [_] Altemative Dispute Resolution (ADR) package
d. [] Civil Case Cover Sheet (served in complex cases only)
e. [—) cross-complaint Civil Cover Sheet; Notice to Parties of Court-Directed ADR Program; Declaration
f. (CZ) other (specify documents): in Support of Request for DMCA Subpoena to Twitter.com
3. a

. Party served (specify name of party as shown on documents served):
Twitter, Inc., a Delaware Corporation

os

[ [¥] Person (other than the party in item 3a) served on behaif of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
CT Corporation System, Agent for Service of Process by serving Jessie Gastleum, Intake Specialist

Address where the party was served:

818 West 7th Street, Suite 930, Los Angeles, California 90017

| served the party (check proper box)

a. LY] by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to

receive service of process for the party (1) on (date): 1 1/25/2020 (2) at (time); 1:20 p.m.
b. oat by substituted service. On (date): at (time): | left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3):

(1) fe (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) [__] (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) [=] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) (°] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the documents on
(date): from (city): or a declaration of mailing is attached.
(5) [1 tattach a declaration of diligence stating actions taken first to attempt personal service.

Form Adopted for Mandatory Use

Page 1 of 2

PROOF OF SERVICE OF SUMMONS eee
POSOIO Rev dana nen Gan Formaiensinesm

 
Case 2:20-cv-10434-GW-JEM Document16 Filed 12/10/20 Page 2of2 Page ID #:183

 

7 vndividaal
Serpownneooer TWITTER, IN Ca Delaware Co poration: et al.

   
 

SSE eee :

-2:20-CV-10434 GW tins)

B ° o by mail and se of receipt of service. | mailed the dosunants iss in item 2 tothe party, tothe
. _Rddress shown in item 4, by first-class mail, postage prepaid, 8 =

a (1) on (date): : : - - (2) from (city):
@) co with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
tome. (Attach jeted Notice and Acknowledgement of Reosipt) (Code Civ. Proc, § 415.30.)

a) {J toan address outside California with return receipt requested. (Code Civ. Proc., § 445. 40.)
a a ty other means (apeaty moss of service and authorizing code section):

 

 

 

 

 

 

 

 

ET Additional page describing service is attached,

L 7 6 “The "Notice to the Person Served" (on the summons) was competed as follows:

@ [J as an individual defendant.
- we (J a8 the person sued under the testous. name of (specify):
se = as occupant.
_ On behalf of (specify): Twitter, Inc,, a Deleware Corporation
under the following Code of Givi Procedure section:
CD 416.10, (corporation) CI 415.95 (business organization, form unknown)
— © 416.20 (defunct corporation) C2 418.60 (minor)
_ (2 416.39 Goin stock company/association) CJ 416.70 (ward or conservatee)
-40 (association or partnership) [J 416.90 (authorized person)
a. CI aie. 60 (ublie entity) a eB 415.46 FRCP
7 Penon who served papers - = be 4m)

Name: Eric Torres, Ace e Attomey Service, Inc.

 

    

 

a.
be Addres 811 Wilshire Boulevard, Suite 900, Los shal, California 90017
-__ & Telephone number: (213) 23-3979
os The fee y Servo wa: ee 18

aL

 

: Oo bod aan registered acelaeseermes

2) [] exempt trom igtration unde Business and Profeesions Code section 22350(b).
vj @ registered Calif mia

  

cess selver,
@) (2) owner employee ry independ contractor.
 w rnin 2019054926
Gi) County; LOS ANGELES _ :
8 wea) id declare under penalty of of eur under the laws of the Sthte of California that the foregoing is true and correct.
ee
8. ey em a California: shen or r marshal and 1 certify thatthe foregeing is true and correct,

- Dete: * November 30, 2020

   

 

 

 

xenon

RAWE OF PERSON te SERVED PAPERSSHERTF oR MARGHAL)

 

    

 

ee __PROOF OF SERVICE OF SUMMONS __

  
 

    
  
